Citation Nr: 1438381	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-42 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance and/or housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver, W.B.

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to December 1960, and from February 1962 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that, in pertinent part, reopened the previously denied claims of service connection for hypertension and diabetes mellitus, but denied the issues on the merits.  The rating action also denied aid and attendance benefits.  The Veteran timely appealed that decision.

The Veteran and his caretaker, W.B., testified at a Board hearing before the undersigned Acting Veterans Law Judge in May 2014; a transcript of that hearing is associated with the claims file.

The issue of service connection for diabetes mellitus is considered reopened and is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 1999 decision that denied service connection for hypertension and diabetes mellitus is final, as no new and material evidence or notice of disagreement were submitted within the one year following the January 1999 notification letter of that decision.  

2.  While a majority of the evidence received since the January 1999 rating decision redundant or non-material evidence, some of that evidence is in fact material and the RO determined that the evidence of record necessitated obtaining a VA examination and medical opinion in February 2008; therefore, new and material evidence is deemed to have been received since the last January 1999 final decision.

3.  The Veteran's service records document that he had a diagnosis of slight hypertension during active service in March 1960, and that in November 1964, just outside the one year after discharge from his second period of active service, he was shown to have labile hypertension which necessitated blood pressure checks in order for him to maintain flight status; it appears that he was eventually diagnosed with hypertension in March 1966.

4.  The evidence of record demonstrates that the Veteran's hypertension had its initial manifestations in service and has been continuous since that time; by resolving the benefit of the doubt in his favor, the evidence of record demonstrates that the Veteran's hypertension-a chronic disease under VA regulations-began during or had its initial onset during active service.

5.  The Veteran's mental incapacity due to his psychiatric disorder requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, such that he requires the aid and attendance of another person. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for hypertension and diabetes mellitus, type II, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).
2.  The criteria establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

With regards to the reopen service connection for diabetes, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

Likewise, as the instant decision reopens service connection for hypertension and grants service connection for that claimed disorder as well as awards SMC for the need of aid and attendance, no further discussion of VCAA compliance of those issues is required at this time.  This decision represents a full award of benefits able to be awarded on appeal as to those issues.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

New and Material Evidence for Hypertension and Diabetes Mellitus

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In this case, the Veteran was last denied service connection for hypertension and diabetes mellitus in a January 1999 rating decision.  He was notified of that decision in a January 1999 letter.  The Veteran was denied service connection at that time for those claimed disorders because there was no link shown between the Veteran's hypertension and diabetes to either his service ("was not noted in service or within one year of discharge") nor was there a link to his service-connected psychiatric disorder at that time.  

Since that time, no service department records which were not of record at the time of the January 1999 rating decision have been obtained and associated with the claims file; thus, a de novo review is not appropriate in this case.  See 38 C.F.R. § 3.156(c).  While the Veteran did submit new evidence within the one year period following that decision, all of that evidence is not material as it was associated with a claim for increased evaluation for his psychiatric disability, which the Veteran was pursuing at that time.  Additionally, none of that evidence-with the Board has reviewed-addressed the nexus element either on a direct or secondary basis for either his hypertension or diabetes.  Likewise, the Veteran did not submit any notice of disagreement with the January 1999 rating decision within one year of the January 1999 notification letter.  Therefore, the January 1999 rating decision is considered final, and new and material evidence is required to reopen the claims of service connection for hypertension and diabetes mellitus, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

With respect to both claims, the Veteran has newly averred that he was exposed to tear gas in a gas chamber during his training in military service.  The Veteran additionally submitted several apparently redundant private treatment records, as well as new VA and private treatment records documenting ongoing treatment for his claimed hypertension and diabetes.  

Based on the totality of the Veteran's averments on appeal, as well as the evidence in the claims file, the AOJ determined that obtaining a VA examination and medical opinion was necessary and such was obtained in February 2008.  In light of this determination, the Board finds that the requirements under 38 C.F.R. § 3.156(a) have been met and the claims of service connection for hypertension and diabetes mellitus are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Service Connection for Hypertension

While the Board had reopened service connection for hypertension, the inquiry does not end there.  The Board proceeds at this time to analyze that claim on the merits of the case.  

On appeal, the Veteran has averred that his hypertension began during military service, particularly during his psychiatric hospitalization during service in 1962, and has been continuous since that time; he alternatively asserts that his hypertension is secondary to his psychiatric disorder and/or the medications that he takes for that service-connected disability.  By resolving doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that his hypertension has initial onset or manifestation during military service and has been continuous since that time.  

The Veteran's had blood pressure readings of 142/78 and 140/70 in February 1958 and October 1958 enlistment examinations, respectively; there was no diagnosis of hypertension or elevated blood pressure noted on either examination.  The Board therefore finds that such was not "noted" on his enlistment examination and he is therefore due the presumption of soundness in this case.  Based on the review of the record, the Board additionally finds that the presumption of soundness cannot be rebutted as there is not clear and unmistakable evidence of record at this time that the Veteran's hypertension pre-existed service.  The Veteran is, therefore, presumed sound as to his hypertension on enlistment into service in 1959.  See 38 U.S.C.A. § 1111 (West 2002).

In a March 1960 annual examination, the Veteran's blood pressure was 130/75, and it was noted that there was a tracing suggestive of left ventricular hypertrophy, but the doctor ultimately noted that there was "no cardiac disease" at that time.  Three days later, in a March 1960 electrocardiographic record, however, the Veteran was diagnosed with "slight hypertension" at that time.  While the Veteran had normal blood pressure readings in his November 1960 separation and February 1962 enlistment examinations, the Veteran had elevated blood pressure readings during his psychiatric hospitalization records in September and October 1962.  It does not appear that the Veteran had any separation examination in February 1963 at discharge from service.  However, in June 1964, the Veteran again had an elevated blood pressure reading of 140/80 on his flight examination.  In a November 1964 general order, it was noted that the Veteran was ordered for cardiology consultation "in view of [his] borderline electrocardiogram and known labrile hypertension" with regards to his "Application for Army Flight Training."  According to the Veteran he was ultimately denied flight status as a result of his hypertension.

Private treatment records from the Cleveland Clinic in May 1964 demonstrate an essentially normal blood pressure reading of 132/82.  In a March 1966 treatment record, it was noted that his blood pressure was shown to be "slightly elevated" on physical examination 3 weeks prior and that he had not had any treatment.  On examination at that time, he had a blood pressure of 165/75; it appears that the private physician diagnosed the Veteran with hypertension at that time.  

The Board has reviewed the Veteran's subsequent private and VA treatment records associated with the record.  The Veteran is conceded to have a current diagnosis of hypertension which is controlled by medications.  Those treatment records generally appear to document continued elevated blood pressure readings and/or treatment for hypertension.

Based on the foregoing evidence, and by resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted at this time.  As noted above, the Veteran is presumed sound as to his hypertension on enlistment into service in January 1959.  The Veteran is shown to have a diagnosis of "slight hypertension" during military service in March 1960.  The evidence demonstrates intermittent elevated blood pressure readings, as well as a diagnosis of "known labrile hypertension" in November 1964, as well as the appearance of a diagnosis of hypertension in March 1966.  

While the diagnosis of labile hypertension in November 1964 is not within the one year following discharge from service in February 1963, the Board notes that there appears to have been an initial manifestation of elevated blood pressure readings during military service in March 1960.  While no diagnosis of hypertension or elevated blood pressure readings were noted in the psychiatric hospitalization records from 1962, there are noted elevated blood pressure readings in those records documented.  Such documented elevated blood pressure readings corroborate the Veteran's lay statements that such was onset of his symptomatology-even though it appears that the onset was during his previous period of service-and the other evidence of record further corroborates that the Veteran has had treatment and/or that such symptomatology has been continuous since that time.  See 38 C.F.R. § 3.303(b); Walker, supra.  
After review of the evidence in the claims file, and resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran's hypertension was incurred in or initially manifested during military service and has been continuous since that time.  Accordingly, service connection for hypertension is warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303(b), (d).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to SMC based on the need for Aid & Attendance

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Turco, supra; 38 C.F.R. § 3.352.

Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c). 

In September 2006, the Veteran filed his claim for aid and attendance.  With that claim, he submitted an "affidavit" from W.B., who identified herself as a Certified Nurse Assistant (CNA).  She noted that he was suffering from major depression, concentration problems and short-term memory loss, which led to him being easily tired and emotionally unstable.  She noted that he was on a restricted diet secondary to his hypertension and diabetes, and that she prepared his meals for him.  She monitored his sodium intake as well as his blood pressure.  She noted that the Veteran also does not cook because he forgets and leaves the gas (on the stove) on.  She additionally monitored his medication intake, as well as prepared his medication packs for him.  She noted that the Veteran is easily confused by his medication due to his psychiatric disability, and that mismanagement of his medications (particularly his diabetic medication) is dangerous to the Veteran's health, and could lead to death.  She finally noted that she transported the Veteran places because he cannot drive secondary to his psychiatric medication making him sleepy/drowsy.  She concluded that "without these in-home service[s] . . . [the Veteran] is very likely to require hospitalization or other institutional care. . . . He need[s] the assistance of another person to protect him from the hazards of daily living."  

The Veteran additionally submitted a statement from his neighbor, M.P., who noted that he and his wife helped the Veteran with his "meals, house cleaning, dressing, bathing, and driving" prior to W.B. starting paid-for services in September 2006.  He noted that the Veteran complained of pain in his hands and legs, and cramps from time to time that make him immobile.  The Board notes that those pains and cramps appear to be related to the Veteran's non-service-connected diabetes.  Regardless, M.P. stated that the Veteran "needs the help of another person to assist him with daily living, and to keep him out of danger."

With his claim, the Veteran also submitted an August 2004 psychiatric note noting that it was recommended that he "consider [a] supervised living arrangement."  

In a March 2007 statement, the Veteran stated that the cramping and pain in his hands and legs are what causes him to be unable to dress, feed and bathe himself.  He also stated that he needed aid and attendance of another person in order to protect him from the hazards of daily living, as noted in W.B.'s statement and that M.P had previously helped him prior to W.B.

In subsequent statements from the Veteran and W.B., it appears that W.B. moved in with the Veteran in June 2007 in order to provide him every-day care.  

The Veteran submitted a private aid and attendance examination from Dr. R.D.G.  In that examination, the Veteran was not shown to have crutches or braces, nor was he bedridden.  He spent 10 hours a day in bed, sleeping.  The Veteran however, was not able to dress, bathe, or walk into and out of his home unassisted, though he could go to the bathroom and eat unassisted.  Dr. R.D.G. noted that the Veteran has psychomotor retardation from his use of psychiatric medications; it was also noted that he had severe peripheral neuropathy as a result of his nonservice-connected diabetes.  Based on the above, Dr. R.D.G. concluded that the Veteran "require[d] the aid and attendance of another person to protect himself from the hazards of daily living due to the diagnosed disabilities."

In his July 2008 notice of disagreement, the Veteran makes an extensive argument for his award of aid and attendance, largely reiterating the same necessities as noted in his and W.B.'s previous statements.  The Veteran further stated in his October 2009 substantive appeal, VA Form 9, that he requires aid and attendance due to "mental incapacity which requires care or assistance on a regular basis to protect [him] from hazards or dangers incident to [his] daily environment."

In September 2010, the Veteran underwent a genitourinary VA examination, in which the following was noted with regards to aid and attendance:  

. . . the Veteran reported that he was brought in by a person named, Brezil, who is the son of his practical nurse who takes care of him at home and gives him medications and prepares his food.  The Veteran reports he does not drive.  He reports having some memory problems and as such, the practical nurse gives him the medications because of his memory problems and confusion at times when she is away.  The Veteran reportedly uses a cane for the past 2 years, but he has been using it regularly more recently, especially when he has to go long distance.  He reports that he takes pain medications also.  Cannot remember the names of the pain medication.  The Veteran states that he pays his water bills and light bills and his son, who is a CPA, helps him with his financial things.  The Veteran reports he does pretty good taking baths, getting dressed and undressed, but he reports the practical nurse checks [on] him [to make sure] that he does not fall in the bathtub, etc.  He does not need much assistance to do his daily activities.  

The Veteran then underwent a VA psychiatric examination in June 2010, at which time the examiner opined as follows with respect to his need for aid and attendance from a mental standpoint:  
The Veteran requires aid and attendance by another person to manage his medication compliance.  The Veteran fell into a coma on two occasions in the past secondary to confusion regarding dosages of diabetes medication.  Aid and attendance would also benefit the Veteran by providing a monitor to detect deterioration of his mental status.  

In December 2011, W.B., CNA, submitted another statement, in which she noted that she moved into the Veteran's home since June 2007, "on recommendation of his doctor."  She noted that living in the Veteran's home kept him closer to his family and aided in his mental health.  She noted that she loaded his medical pack with several medications, and that she performs this because the Veteran is "confused by the many pills that look alike and misloads his pack, which is dangerous, causing fainting and comas.  He has experienced both."  She also noted that she monitored his compliance with his medications in the morning, noon, evening, and nighttime.  She noted that compliance with his diabetic medication is necessary in order to stave off cramping of the Veteran's legs, which also has led to falls and injuries.  She further noted that she cooks for the Veteran in order to ensure compliance with the Veteran's doctor's-ordered low-sodium diet for his hypertension; she assists him in shopping for and preparing these specialty meals.  Finally, she stated that she was monitoring his mental or physical health and any deterioration of such.

The Veteran finally underwent another VA aid and attendance examination in December 2013.  In that examination, the examiner noted that the Veteran was not bedridden or hospitalized.  "He lives alone and watches TV all day and naps the rest of the day.  Someone comes in and fixes meals and loads [his] med pack."  The examiner noted that he has dizziness less than weekly and has moderate short-term memory loss.  The Veteran was able to perform all self-care functions and did not report any body parts or system impairments that affected his ability to protect himself from his daily environment.  The examiner noted that the Veteran was unrestricted in the circumstances in which he can leave his home.  He noted that the Veteran's functional impairments are not permanent.  It was noted that the Veteran currently paid all his bills and was otherwise financially competent.  He was diagnosed with "psychosis, paranoid schizophrenia" and erectile dysfunction.  As to the need for aid and attendance, after noting that he reviewed the claims file, the examiner concluded:

The Veteran is not permanently bedridden or so helplessness or being so nearly helpless as to be in need of regular aid and attendance by another person to perform personal functions required in everyday living due to his service-connected disability.  

In the May 2014 hearing, the Veteran and W.B. again reiterated substantially similar statements regarding the Veteran's need for aid and attendance, particularly that his memory issue preclude him from cooking due to leaving the stove on, that his hypertension requires a specialized diet that the Veteran cannot otherwise cook himself, that his psychiatric issues require someone else to load his medication pack due to his confusion, and that he needs someone to monitor his medication compliance.

Based on the foregoing evidence, and by resolving doubt in his favor, the Board finds that special monthly compensation based on the need for aid and attendance is warranted.  

First, with respect to the most recent VA examination, the VA examiner used the "so helpless" standard, but failed to take into consideration the exact effects the Veteran's psychiatric disability had on his ability to function.  See Turco, supra.  To that end, the Board notes that there was no mention of the extensive discussion from the numerous statements from the Veteran and W.B., his caretaker, with regards to how his psychiatric disability necessitates aid and attendance.  The examiner further did not discuss how the Veteran's psychiatric "incapacity" affects his need for "care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment."  In short, the December 2013 examiner's opinion is conclusory and unsupported by a rationale.

Likewise, while the September 2010 examiner noted that the Veteran did not need much in the way of assistance with daily activities, though he did note that the Veteran was incapable of driving, cooking and performing medication compliance.  Moreover, the September 2010 examiner did not offer an opinion with regards to whether the Veteran required aid and attendance.  

While the Board acknowledges that the Veteran is able to generally physically able to perform self-care, such as bathing, feeding, toileting, etc., he is mentally incapable of performing other requisite daily activities or protecting himself from hazards and dangers to his environment.  W.B., who is a CNA and a medical professional, has stated throughout the record that the Veteran needs the assistance of another person to protect himself from his environment, and has dictated in multiple statements exactly how she protects the Veteran from the hazards of his daily environment, from cooking for him so he does not accidently cause a gas explosion in his house by leaving the gas stove on, to occasionally checking on him in the bathroom while he is bathing to ensure he has not fainted from his medication.  She further ensures that he maintains medication compliance, which is otherwise dangerous or hazardous to his health, as noted by the Veteran's coma/fainting episodes due to medication non- or miscompliance.  

Dr. R.D.G., the August 2004 VA doctor, and the June 2010 VA examiner all agree with the assessment that the Veteran requires the aid and attendance of another person due to mental incapacity "which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment."  The Board finds these opinions, along with W.B.'s medical opinion and her testimonial to be the most probative evidence in the claims file.  

By resolving all doubt in favor of the Veteran, the Board finds that the evidence weighs in favor of the finding that the Veteran has a mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, such that he requires the aid and attendance of another person.  See 38 C.F.R. § 3.102, 3.352.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

New and material evidence having been received, service connection for hypertension and diabetes mellitus are reopened.

Service connection for hypertension is granted.

Special monthly compensation based on the need for aid and attendance is granted.


REMAND

With respect to the reopened diabetes mellitus claim, the February 2008 examiner noted that it was not at least as likely as not that his diabetes was related to tear gas exposure as there was no medical literature noting a link of tear gas exposure to the development of diabetes.  He continued:

The [Veteran]'s medications were researched including Navane, Thorazine, Seroquel, and Prozac.  Navane and Thorazine are in a class of phenothiazines.  These medications have been associated with hyperglycemia.  Seroquel has been used as an antipsychotic and to treat associated symptoms of psychosis, there is medical literature that denotes problems with weight gain and hyperglycemia.  However, there is no medical evidence or medical literature to support the [Veteran]'s claim.  As stated above, there is no direct medical link between the previous use of his antipsychotics and present medications as being associated with the development of diabetes. . . . Therefore, it is not at least as likely as not that the [Veteran]'s diabetes . . . is related to previous antipsychotic and antidepressant medications.

As an initial observation, the Board notes that there is no discussion of the aggravation prong of the secondary service connection theory; therefore, the opinion is inadequate as it does not address all raised theories of entitlement.  Moreover, on appeal, the Veteran averred both that his psychiatric medications as well as his psychiatric disability have caused or aggravated his diabetes; the opinion only addresses the medication use.  The Board notes that the Veteran after the opinion submitted a diabetes article which noted that "medications" and "stress" can cause diabetes.  This appears to contradict the examiner's findings that "no medical literature" supports a link to diabetes by medications.  

Additionally, proceedings before VA are non-adversarial and VA's obligation to 
analyze a claim goes beyond the arguments explicitly made.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.). 

In this case, as a result of this decision, service connection has been established for hypertension.  As this service-connected disability may potentially impact the asserted diabetes mellitus, an opinion should also be obtained as to whether such disability is either caused or aggravated by the service-connected hypertension.

Accordingly, the Board finds that a remand in order to obtain a new VA examination is necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the Montgomery VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2013 and associate those documents with the claims file.

2.  The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his diabetes mellitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination in order to determine the nature and etiology of any diabetes mellitus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as that the Veteran's current diabetes mellitus had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current diabetes mellitus was caused (in whole or in part) by a service-connected disability, to include the service-connected psychiatric disorder and hypertension.  The examiner should additionally address the associated theory that either his psychiatric medications and/or his hypertensive medications have caused his diabetes.

(c)  Is it at least as likely as not that the Veteran's current diabetes mellitus is aggravated (permanently worsened by a service-connected disability, to include the service-connected psychiatric disorder and hypertension.  The examiner should additionally address the associated theory that either his psychiatric medications and/or his hypertensive medications aggravate his diabetes.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for diabetes mellitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


